      Case 4:19-cv-00346-DCB Document 56 Filed 07/01/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ramiro Rocha,                                     No. CV-19-00346-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Unknown Parties, et al.,
13                  Defendants.
14
15          Upon Stipulated Motion to Supplement Protective Order [Doc. 50], and good cause
16   appearing,
17          Accordingly,
18          IT IS ORDERED that the Stipulated Motion to Supplement Protective Order [Doc.
19   50] is GRANTED
20          IT IS FURTHER ORDERED that the United States of America may disclose
21   documents and information related to the subject matter of this action and protected by the
22   Privacy Act of 1974, 5 U.S.C. § 552a, including records of witness statements, under the
23   Protective Order [Doc. 10] previously entered in this action.
24          Dated this 29th day of June, 2020.
25
26
27
28
